         Case 1:20-cv-00085-NDF Document 7 Filed 05/26/20 Page 1 of 2




James R. Belcher
Wyoming Bar # 5-2556
Timothy L. Woznick
Wyoming Bar # 6-3949
Crowley Fleck PLLP
111 W. Second Street, Ste. 220
Casper, WY 82601
(307) 232-6911
Attorneys for Wells Fargo Bank and
Wells Fargo Equipment Finance, Inc.

                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF WYOMING

WELLS FARGO BANK, NATIONAL             )
ASSOCIATION and WELL FARGO             )
EQUIPMENT FINANCE, INC.,               )
                                       )
        Plaintiffs,                    )
                                       )
        v.                             )      Civil Action No. 20-CV-85
                                       )
GUNWERKS, LLC, a Wyoming limited )
liability company, SM GROUP, LLC, a )
Wyoming limited liability company, and )
AARON S. DAVIDSON, an individual, )
                                       )
        Defendants.                    )


               NOTICE OF DISMISSAL WITHOUT PREJUDICE

      Pursuant to Fed. R. Civ. P. 41(a), Plaintiffs Wells Fargo Bank, N.A. and Wells

Fargo Equipment Finance, Inc. provide this Notice of Dismissal of this action, without

prejudice.
  Case 1:20-cv-00085-NDF Document 7 Filed 05/26/20 Page 2 of 2




DATED this 26th day of May, 2020.


                           /s James R. Belcher
                           James R. Belcher
                           Wyoming Bar # 5-2556
                           Crowley Fleck PLLP
                           111 W. Second Street, Ste. 220
                           Casper, WY 82601
                           (307) 232-6911
                           Attorneys for Wells Fargo Bank and
                           Wells Fargo Equipment Finance, Inc.




                                    2
